GRIFFIN, Chief Judge.
We find no error in the child support award; however, this court has consistently held that an order requiring the payment of medical expenses must specify a dollar amount or the total financial exposure of the payor. McDaniel v. McDaniel, 653 So.2d 1076, 1078 (Fla. 5th DCA 1995). Additionally, this court has held that a payor need only be responsible for those expenses which are “reasonable and necessary.” Warner v. Warner, 692 So.2d 266, 269 (Fla. 5th DCA 1997). Accordingly, the order in the instant case should be amended to apply only to nonelective reasonable and necessary medical expenses. Hill v. Hill, 706 So.2d 406, 407 (Fla. 5th DCA 1998).
AFFIRMED in part; REVERSED in part.
HARRIS and THOMPSON, JJ., concur.